             Case 6:19-cv-01022 Document 1 Filed 02/04/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

UNITED STATES OF AMERICA.

                      Plaintiff,

                                                    Case   No. 19- 1022

Defendant No. 1: A SMITH & WESSON
MODEL SW4OVE PISTOL, SERIAL
NUMBER DWX9875,

Defendant No. 2: 13 ROUNDS OF
ASSORTED.4O CALIBER
AMMLINITION,
                      Defendants.


                        COMPLAINT FOR F'ORFEITURE IN REM

       Plaintiff, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Annette Gumey, Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule

G(2) ofthe Federal Rules of Civil Procedure:

                                   NATURE OF THE ACTION

       1.     This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: A Smith & Wesson pistol, serial number DWX9875 and

thirteen rounds of assorted .40 caliber ammunition for violations of 18 U.S.C. $ 922(9(9).

                                   THE DEFENDANTS IN REM

       2.     The defendants were seized on September 20, 2018, by the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF) in De Soto, Kansas in the District of Kansas.
                Case 6:19-cv-01022 Document 1 Filed 02/04/19 Page 2 of 6




Kansas in the District of Kansas and are in the custody of ATF.

                                  JURISDICTION AND VENUE

          3.     Plaintiffbrings this action inremin its own right to forfeit and condemn the

defendants. This Court has jurisdiction over an action commenced by the United States under 28

U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

          4.     This Court has inrem juisdiction over the defendants under 28 U.S.C. 1355(b).

Upon filing this complaint, the plaintiff requests that the Court issue an arrest warrant in rem

pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the defendants

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

          5.     Venue is proper in this district pursuant to 28 U.S.C. S 1355(bX1), because an

act or omission giving rise to the forfeiture occuned in this district.

                                    BASIS FORFORFEITURE

          6.     The defendants are subject to forfeiture pursuant to 18 U.S.C' S 924(d) as they

were used or involved in a violation of 18 U.S.C. $ 922(dQ).

                                               FACTS

          7.     Supplemental Rule G(2)(f) requires this complaint to state sufficiently detailed

facts to support a reasonable beliefthat the govemment will be able to meet its burden ofproofat

trial.   Such facts and circumstances supporting the seizure and forfeiture   ofthe defendants   are


contained in Exhibit A which is aftached hereto and incorporated by reference.

                                       CLAIM T'OR RELIEF'

          WHEREFORE, the plaintiff requests that the Court issue a warrant of arrest in rem for
              Case 6:19-cv-01022 Document 1 Filed 02/04/19 Page 3 of 6




the arrest ofthe defendants; that notice ofthis action be given to all persons who reasonably

appear to be potential claimants of interests in the defendants; that the defendants be forfeited

and condemned to the United States of America; that the       plaintiff   be awarded its costs and

disbursements in this action; and for such other and further reliefas this Court deems proper and

just.

        The United States hereby requests that   tial ofthe   above entitled matter be held in the

City of Wichita, Kansas.

                                                      Respectfu lly submitted,

                                                      STEPHENR. MCALLISTER




                                                      ANNETTE GT]RNEY #I              I

                                                      1200 Epic Center,301 N. Main
                                                      Wichita Kansas 67202
                                                      (316)269-648r
                                                      Annette. gumey@usdoj. gov
              Case 6:19-cv-01022 Document 1 Filed 02/04/19 Page 4 of 6




                                              DECLINATION
         I,   Kle lovahdn     em   !   Sp€cid Agoiltt with drc Burcau of Atoohol, Tobacco, Flrcana4

and Enplocives. I havc rtad tho contrnls        ofthe forogoing Comptaint for Forftlturt, and tho

Exhibit thc$Do, atrd thc   atararo $ conrrincd      thoruin arc   tuc to thc bcst ofmy knowledgo and
belief

         I dcclale undm pendty ofpcdury that the foregoing Is rue rnd          ccrtct
         Executea on   dris   4il        day ofFcbnrary,2019,




                                                           SpeidAgemr
                                                           Buroau, ofAlcohol, Tobacng Fireannr, ond
                                                          Explocivce
              Case 6:19-cv-01022 Document 1 Filed 02/04/19 Page 5 of 6




              AFFIDAVIT IN SUPPORT OF COMPLAINT FOR FORF'EITURE


         1.     I, Kyle M. Lovelady, being duly swom, state that I am a Special Agent with the

Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), the U.S. Department of Justice

and have been so employed for approximately fourteen years.     I am a Certified Explosives

Specialist and have been so for approximately seven years. I am a graduate of the Federal Law

Enforcement Training Center Criminal lnvestigator Training Program and the Bureau         of
Alcohol, Tobacco, Firearms and Explosives' National Academy. My duties         as a Special    Agent

consist of investigating criminal violations of federal alcohol, tobacco, firearm, arson and

explosives laws. During the course of my employment, I have written and participated in

multiple search warrants related to firearms, arson and explosives violations which resulted in

felony anests, search warrants, and criminal complaints.

         2.     This affidavit is made in support of a complaint for forfeiture for the following

propefiy:

                A.     A Smith &   Wesson, Model SW40VE, semi-automatic pistol, serial number
                DWX9875; and,

                B.     Thirteen rounds of assorted .40 caliber ammunition.

         3.     The firearm and ammunition identified in paragraph 2 were seized by me and

Johnson County Kansas Sheriff s Deputy John Hutcheson on September 20, 2018, in the District

ofKansas as part ofan investigation regarding Jennifer Copeland.

        4.      Jennifer Copeland has a previous conviction from Johnson County District Court

Case   No. 02DV0423 involving domestic battery in violation of K.S .A.21-3412a     and   K.S.A. 2l-

4s02(1Xb).
               Case 6:19-cv-01022 Document 1 Filed 02/04/19 Page 6 of 6




           5,         ATF h4s determined and advised me that Jennifer Copeland's oonviction in

 Johnson county         Disrlot court case No. 02DV0423 oonstitutes a misdemeanor orime of

 domestio vlolence undor 18          u.s.c,   g 921(a)(33)(A) and, theroforg she is prohibited from

 poeeessing a fircarm or ammunition, pursuant                  to l8 U.S.C. $ g22(gXg).

           6.        On Septcmber 20,2018, Deputy Hutcbeson and I made oontact with Jennifcr

 copeland at      a rosidencc     in De soto, Kans$. At the time, Ms. coporand was carrying a holstered

somiautohatic pi.stol on her right hip,

          7'         During conversarion with Ms. coperand, I cxphinod to hcr that her misdemearor

domostio vlolence conviction prohibited her frorn possessing firearms and/or
                                                                             ammunition and the
firea'n and ammunition, whioh Ms. copoland wore and which are idcntified in paragraph
                                                                                      2,

wEre recovored from her without incident.

           8.       As a rpsult    offro foregoing,    I have probabre cause to belilve thet ths firearm and

ammunition identified in paragraph            I   were used or invorved in a vioration of 1g      u.s.c.   g

922(9(9)' Accordingly, I have pnibable              oause to believo that the    firesffi   and smmunition arc

subject to forfeitur€ purcuant ro I E U.S.c. $ 924(d).




                                                          Bureau ofAlcohot Tobacoo and Firearms and



       Subsoribed and swoflr ro bofore rne           th   is   !5ay of /Lb.l,\a,^a                 , zots.

          MICHELLE R. KELLOGG
          Notary Public - State
                        ol Kansas
     My   Af0l Extires
